DETAILED ACTION
This office action is in response to the amendment filed October 14, 2022. 
Claims 1-28 are pending. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Response to Arguments
Applicant's arguments filed October 14, 2022 have been fully considered but they are not persuasive. Specifically, the grounds of rejection has been changed in response to applicant’s amendment as set forth below. While Applicant argues in pages 9-10 that the previously applied art does not teach the newly added timing requirement amendments, this subject matter is taught by the newly applied art herein, and the arguments do not apply to the grounds of rejection as set forth herein. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-3,5,6,9-13,15,16,23-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over “Susnea” (US PG Pub 2014/0164727) in view of “Knowles” (European Patent Application EP 3 474 152 published April 24, 2019). 

Regarding these Claims Susnea teaches: 
1. (Currently Amended) A method of allocating a plurality of variables to computer memory in a computer comprising first and second processing units, the computer memory having a plurality of memory regions, the method comprising- determining at compile time when each of the plurality of variables is live in a given memory region of the first processing unit (See Susnea ¶17 and 106, Fig. 1 describing analyzing variables in a source code to be compiled to determine when during execution certain variables will be live)
and allocating [[a]]ones of the memory regions to [[each]]the variables wherein at least some of the variables are allocated at compile time to overlapping memory regions to be stored in those the overlapping memory regions at runtime at non-overlapping times.  (See Susnea 108, Fig. 1, ¶¶18-21 describing determining variables that are not live at the same time during execution and allocating those variables as possible in overlapping memory regions to save memory space). 


Susnea does not teach, but Knowles teaches: 
and generating at compile time an executable code sequence to be stored on the first processing unit, the executable code sequence comprising a receive exchange code sequence for execution at a receive time to cause a variable received at the first processing unit from the second processing unit to be stored in its allocated memory region, wherein the receive time is determined at compile time relative to a transmit time of the variable from the second processing unit. (See e.g. Knowles ¶¶22,29 describing a compiler creating local programs for individual processing units for passing data between them which determines a relative time for executing withing a predetermined delay relative to synchronization signal, and a send instruction to transmit the data at a predetermined transmit time to the other processing unit(s)) 

In addition, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to combine the teachings of Susnea and Knowles as each is directed to multi-processing system compilation and Knowles recognized “at least some of the processing of each node can be carried out independently of some or all others of the nodes in the graph, and therefore large graphs expose opportunities for huge parallelism.” (¶7). 
Regarding dependent claims 2-3,5,6,9-13 Susnea further teaches:
2. (Currently Amended) The method according to claim 1, further comprising: the step of storing code on a computer comprising multiple processing units, the code comprising multiple processing units  (See PPU with multiple processing units in Fig. 5, Allocation to overlapping memory spaces in e.g. 412, Fig. 4, ¶32, and optimization of allocations for the PPU in ¶40). 


3. (Currently Amended) The method according to claim 2, wherein each processing unit has a local memory configured to store one or more variables and the executable code sequence and an execution stage for executing the executable code sequence stored in the local memory. (See e.g. PPU and SMs in Figs 5 & 6, see implementing shared and local memory in ¶42 to fetch data and store it in the local memory of the SMs for execution). 


5. (Previously Presented) The method according to claim 1, comprising determining at compile time a residence time for each variable in its allocated memory region by determining a first time point at which the variable is written to its allocated memory region and a second time point at which it is output from its allocated memory region..  (See Fig. 4, generating a liveness web for each allocated object indicating the times during execution that the different variables are live in the program to determines which objects may share a memory space allocation in 412 Fig.4, Ss fig.s ¶¶27-32). 

6. (Original) The method according to claim 1, comprising resolving address constraints of the variables when allocating the variables to the memory regions. (See resolving memory size constraints by determining those objects that may share a memory allocation in e.g. ¶26, ¶33 and the processes of Figs. 2 and 4)

9. (Currently Amended) The method according to claim 1, wherein at least some variables wholly overlap in the overlapping memory regions.  (See e.g. allocating objects to the same space 412, Fig. 4, where as in ¶16 the objects man or may not be the same size and objects may partially or totally over write the previous object based on the sizes as in ¶16). 

10. (Currently Amended) The method according to claim 1, wherein at least some variables partially overlap in the overlapping memory regions.  (See e.g. allocating objects to the same space 412, Fig. 4, where as in ¶16 the objects man or may not be the same size and objects may partially or totally over write the previous object based on the sizes as in ¶16).

11. (Previously Presented) The method according to claim 1, wherein the variables are of different sizes. (See e.g. allocating objects to the same space 412, Fig. 4, where as in ¶16 the objects man or may not be the same size and objects may partially or totally over write the previous object based on the sizes as in ¶16).

12. (Currently Amended) The method according to claim 1, wherein the variables are a [[the]] same size..  (See e.g. allocating objects to the same space 412, Fig. 4, where as in ¶16 the objects man or may not be the same size and objects may partially or totally over write the previous object based on the sizes as in ¶16).


13. (Previously Presented) The method according to claim 1, wherein a second variable received at the second processing unit and allocated to a partially overlapping or wholly overlapping memory region overwrites part or all of a first variable in that memory region. (See e.g. allocating objects to the same space 412, Fig. 4, where as in ¶16 the objects man or may not be the same size and objects may partially or totally over write the previous object based on the sizes as in ¶16).

Regarding Claim 15 Susnea teaches: 
15. (Currently Amended) A computer comprising: computer readable storage and one or more processors, wherein the computer readable storage stores a computer program executable by the one or more processors to perform a compiling method comprising: determining at compile time when a plurality of variables are live in memory regions of a processing unit;  (See Susnea ¶17 and 106, Fig. 1 describing analyzing variables in a source code to be compiled to determine when during execution certain variables will be live) allocating the memory regions to the variables, wherein at least some variables are allocated at compile time to overlapping memory regions to be stored in the overlapping memory regions at runtime at non-overlapping times;   (See Susnea 108, Fig. 1, ¶¶18-21 describing determining variables that are not live at the same time during execution and allocating those variables as possible in overlapping memory regions to save memory space).

Susnea does not teach, but Knowles teaches: 
allocating the memory regions to the variables, wherein at least some variables are allocated at compile time to overlapping memory regions to be stored in the overlapping memory regions at runtime at non-overlapping times; and generating at compile time an executable code sequence to be stored on a first processing unit, the executable code sequence comprising a receive exchange code sequence for execution at a receive time to cause a variable received at the first processing unit from a second processing unit to be stored in its allocated memory region, wherein the receive time is determined at compile time relative to a transmit time of the variable from the second processing unit (See e.g. Knowles ¶¶22,29 describing a compiler creating local programs for individual processing units for passing data between them which determines a relative time for executing withing a predetermined delay relative to synchronization signal, and a send instruction to transmit the data at a predetermined transmit time to the other processing unit(s)) 

In addition, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to combine the teachings of Susnea and Knowles as each is directed to multi-processing system compilation and Knowles recognized “at least some of the processing of each node can be carried out independently of some or all others of the nodes in the graph, and therefore large graphs expose opportunities for huge parallelism.” (¶7). 

Regarding Claim 16, Susnea teaches: 
16. (Currently Amended) A computer program embodied on computer-readable storage and configured to run on one or more processors, the program comprising executable code configured so as, when executed, to perform a compiling method of allocating variables to computer memory, the method comprising determining at compile time when each of the plurality of variables are live in memory regions of a processing unit- (See Susnea ¶17 and 106, Fig. 1 describing analyzing variables in a source code to be compiled to determine when during execution certain variables will be live)
and allocating the memory regions to [[each]]the variables, wherein at least some variables are allocated at compile time to overlapping memory regions to be stored in those the overlapping memory regions at runtime at non-overlapping times   (See Susnea 108, Fig. 1, ¶¶18-21 describing determining variables that are not live at the same time during execution and allocating those variables as possible in overlapping memory regions to save memory space)

Susnea does not teach, but Knowles teaches: 
generating at compile time an executable code sequence to be stored on a first processing unit, the executable code sequence comprising a receive exchange code sequence for execution at a receive time to cause a variable received at the first processing unit from a second processing unit to be stored in its allocated memory region, wherein the receive time is determined at compile time relative to a transmit time of the variable from the second processing unit. (See e.g. Knowles ¶¶22,29 describing a compiler creating local programs for individual processing units for passing data between them which determines a relative time for executing withing a predetermined delay relative to synchronization signal, and a send instruction to transmit the data at a predetermined transmit time to the other processing unit(s)) In addition, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to combine the teachings of Susnea and Knowles as each is directed to multi-processing system compilation and Knowles recognized “at least some of the processing of each node can be carried out independently of some or all others of the nodes in the graph, and therefore large graphs expose opportunities for huge parallelism.” (¶7). 



Regarding dependent claims 23-28 Susnea further teaches:

23. (New) The computer of claim 15, wherein the at least some variables wholly overlap in the memory regions.  (See e.g. allocating objects to the same space 412, Fig. 4, where as in ¶16 the objects man or may not be the same size and objects may partially or totally over write the previous object based on the sizes as in ¶16).

24. (New) The computer of claim 15, wherein the at least some variables partially overlap in the memory regions.  (See e.g. allocating objects to the same space 412, Fig. 4, where as in ¶16 the objects man or may not be the same size and objects may partially or totally over write the previous object based on the sizes as in ¶16).
25. (New) The computer of claim 15, wherein the at least some variables are of different sizes.  (See e.g. allocating objects to the same space 412, Fig. 4, where as in ¶16 the objects man or may not be the same size and objects may partially or totally over write the previous object based on the sizes as in ¶16).
26. (New) The computer of claim 15, wherein the at least some variables are a same size.  (See e.g. allocating objects to the same space 412, Fig. 4, where as in ¶16 the objects man or may not be the same size and objects may partially or totally over write the previous object based on the sizes as in ¶16).
27. (New) The computer program of claim 16, wherein the at least some variables wholly overlap in the memory regions.  (See e.g. allocating objects to the same space 412, Fig. 4, where as in ¶16 the objects man or may not be the same size and objects may partially or totally over write the previous object based on the sizes as in ¶16).
28. (New) The computer program of claim 16, wherein the at least some variables partially overlap in the memory regions. (See e.g. allocating objects to the same space 412, Fig. 4, where as in ¶16 the objects man or may not be the same size and objects may partially or totally over write the previous object based on the sizes as in ¶16).



Claim(s) 4,7,8, 14, and 17-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over  “Susnea” (US PG Pub 2014/0164727) in view of “Knowles” (European Patent Application EP 3 474 152 published April 24, 2019) as applied above and further in view of “Ebcioglu” (US PG Pub 2013/0125097). 

Regarding Claim 4, Susnea teaches the limitations of claim 1 above, and further teaches:
4. (Currently Amended) The method according to claim [[1]]3, further comprising- identifying at least one of the multiple processing units of the computer as a master processing unit; (See e.g. Susnea ¶47 describing Master and Child PPU SMs which share access to data for multi-processing execution)
allocating at least one shared structure to the master processing unit, the at least one shared structure comprising one or more variable; (See Susnea ¶¶37-42 describing shared execution between master and child threads executiong on SMs in the PPU of Fig. 5, including shared access to shared memory and transfer of data to local L1 cache memory for execution)

Susnea does not teach, but Ebcioglu teaches: 
and storing the at least one shared structure in the local memory of the master processing unit, and storing in the local memory a transmitting exchange code sequence designated to be executed in the execution stage of the master processing unit at a time point determined at compile time and causing the master processing unit to generate a message comprising the at least one shared structure to be transmitted for reception by at least one other processing unit.  (Ebcioglu e.g. ¶¶597-606 describe parallel processing between parent and child program regions which involves transmitting shared data between parent and child memories (see ¶¶600-601) and flushing the child memory back to parent, if necessary, when child region’s execution is completed) 

In addition, it would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the application to combine the teachings of Susnea and Ebcioglu as each is directed to multi-processing systems and Ebcioglu recognized “Although the idea of automatic parallelization is very simple and its advantages are clear, in reality, it is very difficult to implement effective parallelizing compilers…” (¶57) and provides techniques to that end. 

Regarding Claim 7, Ebcioglu further teaches: 


7. (Original) The method according to claim 4, comprising storing in the local memory of the at least one other processing unit a receive exchange code sequence designated to be executed in the execution stage of the at least one other processing unit, the receiving exchange code sequence causing the at least one other processing unit to store the variable received in the message at an allocated address in the local memory of the at least one other processing unit.  (Ebcioglu e.g. ¶¶597-606 describe parallel processing between parent and child program regions which involves transmitting shared data between parent and child memories (see ¶¶600-601) and flushing the child memory back to parent, if necessary, when child region’s execution is completed) In addition, it would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the application to combine the teachings of Susnea and Ebcioglu as each is directed to multi-processing systems and Ebcioglu recognized “Although the idea of automatic parallelization is very simple and its advantages are clear, in reality, it is very difficult to implement effective parallelizing compilers…” (¶57) and provides techniques to that end. 


Regarding Claim 8, Susnea teaches the limitations of claim 1 above, but does not further teach, but Susnea teaches: 8. (Currently Amended) [[A]]The method according to claim 1, wherein a memory region takes the form of a contiguous set of memory addresses.  (See e.g. ¶653 of Ebcioglu teaching mapping data into contiguous memory addresses for the child memory allocations)  In addition, it would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the application to combine the teachings of Susnea and Ebcioglu as each is directed to multi-processing systems and Ebcioglu recognized “Although the idea of automatic parallelization is very simple and its advantages are clear, in reality, it is very difficult to implement effective parallelizing compilers…” (¶57) and provides techniques to that end. 

Regarding Claim 14, Susnea teaches: 
14. (Currently Amended) A computer comprising: a first processing unit[[s]] and a second processing unit, [[each]]the first processing unit having a first local memory configured to …elements including executable code sequences, and [[an]]a first execution stage for executing at least some of the executable code sequences stored in the first local memory, wherein at least one of the multiple first processing unit[[s]] comprises a master processing unit,  (See Susnea ¶17 and 106, Fig. 1 describing analyzing variables in a source code to be compiled to determine when during execution certain variables will be live; See Susnea 108, Fig. 1, ¶¶18-21 describing determining variables that are not live at the same time during execution and allocating those variables as possible in overlapping memory regions to save memory space; See application of Susnea process in PPU 500 including master and child threads in ¶47) . 


wherein the first shareable read only element and at least some shareable read only elements have been allocated at compile time to overlapping memory regions in the second local memeorymemory to be stored in those the overlapping memory regions at runtime at non- overlapping times.  (See Susnea 108, Fig. 1, ¶¶18-21 describing determining variables that are not live at the same time during execution and allocating those variables as possible in overlapping memory regions to save memory space)

Susnea does not teach, but Knowles teaches: 
at a transmit time determined at compile time(See e.g. Knowles ¶¶22,29 describing a compiler creating local programs for individual processing units for passing data between them which determines a relative time for executing withing a predetermined delay relative to synchronization signal, and a send instruction to transmit the data at a predetermined transmit time to the other processing unit(s))

designated to be executed at a receive time determined at compile time relative to the transmit time (See e.g. Knowles ¶¶22,29 describing a compiler creating local programs for individual processing units for passing data between them which determines a relative time for executing withing a predetermined delay relative to synchronization signal, and a send instruction to transmit the data at a predetermined transmit time to the other processing unit(s))

In addition, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to combine the teachings of Susnea and Knowles as each is directed to multi-processing system compilation and Knowles recognized “at least some of the processing of each node can be carried out independently of some or all others of the nodes in the graph, and therefore large graphs expose opportunities for huge parallelism.” (¶7). 


Susnea does not teach, but Ebcioglu teaches: 
… store read only elements… (See read only memory elements in parent meory of Ebcioglu in ¶655)
wherein the first local memory of which is configured to store at least onea first shareable read only element which is designated to be used by [[an ]]a second execution stage of at least one other of the second processing unit[[s]], and a transmitting exchange code sequence designated to be executed at the first execution stage of the master processing unit and which causes the master processing unit to identify the first shareable read only element and to generate a message to be transmitted for reception by at least one other of the second processing unit[[s]], 
(Ebcioglu e.g. ¶¶597-606 describe parallel processing between parent and child program regions which involves transmitting shared data between parent and child memories (see ¶¶600-601) and flushing the child memory back to parent, if necessary, when child region’s execution is completed) 

wherein the  second processing unit has stored in [[its]]a second local memory a receiving exchange code sequence which causes the at least one other of thesecond processing unit[[s]] to receive the first shareable read only element from the message and to store [[it]]the first shareable read only element at an address in [[its]]the second local memory for a usage period[[only]], the at least one othersecond processing unit being configured to delete the first shareable read only element from [[its]]the second local memory after the usage period, (Ebcioglu e.g. ¶¶597-606 describe parallel processing between parent and child program regions which involves transmitting shared data between parent and child memories (see ¶¶600-601) and flushing the child memory back to parent, if necessary, when child region’s execution is completed) In addition, it would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the application to combine the teachings of Susnea and Ebcioglu as each is directed to multi-processing systems and Ebcioglu recognized “Although the idea of automatic parallelization is very simple and its advantages are clear, in reality, it is very difficult to implement effective parallelizing compilers…” (¶57) and provides techniques to that end.


Regarding Claim 17 Ebcioglu further teaches:
17. (New) The computer of claim 14, wherein the first shareable read only element comprises a variable.  (See e.g. Ebcioglu describing some memory elements as read only in ¶653 and and as described in ¶¶597-606 the memory include data from source code variables to be executed including passed from parent region to child region memories) In addition, it would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the application to combine the teachings of Susnea and Ebcioglu as each is directed to multi-processing systems and Ebcioglu recognized “Although the idea of automatic parallelization is very simple and its advantages are clear, in reality, it is very difficult to implement effective parallelizing compilers…” (¶57) and provides techniques to that end.


Regarding Claims 18-22, Susnea further teaches: 
18. (New) The computer of claim 14, wherein the overlapping memory regions are part of a plurality of memory regions including a contiguous set of memory addresses.   (See e.g. allocating objects to the same space 412, Fig. 4, where as in ¶16 the objects man or may not be the same size and objects may partially or totally over write the previous object based on the sizes as in ¶16).

19. (New) The computer of claim 14, wherein the at least some shareable read only elements wholly overlap in the memory region.   (See e.g. allocating objects to the same space 412, Fig. 4, where as in ¶16 the objects man or may not be the same size and objects may partially or totally over write the previous object based on the sizes as in ¶16).

20. (New) The computer of claim 14, wherein the at least some shareable read only elements partially overlap in the memory region.   (See e.g. allocating objects to the same space 412, Fig. 4, where as in ¶16 the objects man or may not be the same size and objects may partially or totally over write the previous object based on the sizes as in ¶16).

21. (New) The computer of claim 14, wherein the at least some shareable read only elements are of different sizes.  (See e.g. allocating objects to the same space 412, Fig. 4, where as in ¶16 the objects man or may not be the same size and objects may partially or totally over write the previous object based on the sizes as in ¶16).
 

22. (New) The computer of claim 14, wherein the at least some shareable read only elements are a same size.   (See e.g. allocating objects to the same space 412, Fig. 4, where as in ¶16 the objects man or may not be the same size and objects may partially or totally over write the previous object based on the sizes as in ¶16).



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J BROPHY whose telephone number is (571)270-1642. The examiner can normally be reached Monday-Friday, 9am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached on 571-272-3708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





MJB
10/14/2022

/MATTHEW J BROPHY/Primary Examiner, Art Unit 2191